1
                                                                                     JS-6
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10                                                   Case No. CV 18-01884-AB (Ex)
11    Sergio Munez-Guzman,

12                     Plaintiff,
                                                 ORDER DISMISSING CIVIL ACTION
13    v.
14    Jane Rhee, et al.,
15                     Defendants.
16
17
           THE COURT having been advised that the above-entitled action has been settled;
18
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
19
     costs and without prejudice to the right, upon good cause shown within 30 days, to re-
20
     open the action if settlement is not consummated. This Court retains full jurisdiction
21
     over this action and this Order shall not prejudice any party to this action.
22
23
24   Dated: March 11, 2019            _______________________________________
25                                    ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
26
27
28
                                                1.
